USDC IN/ND case 3:19-cv-01116-RLM-MGG document 10 filed 11/20/20 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 CURT LOWDER,

             Petitioner,

                   v.                     CAUSE NO. 3:19-CV-1116-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Curt Lowder, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP-19-8-99) at the Indiana State Prison in

which a disciplinary hearing officer found him guilty of possession of a weapon

in violation of Indiana Department of Correction Offense 106 and sanctioned him

with a loss of one hundred eighty days earned credit time.

      Mr. Lowder argues that the hearing officer had insufficient evidence to

support of finding of guilt. He says he intended to use the items found under his

bed as tools to repair electronic devices rather than as weapons and that two of

these items were plastic instead of metal.

       T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
USDC IN/ND case 3:19-cv-01116-RLM-MGG document 10 filed 11/20/20 page 2 of 5


       The administrative record includes a conduct report in which a

correctional officer represented that he found four items containing sharpened

metal wrapped in plastic underneath Mr. Lowder’s bed. It also includes a

photograph of these items; in the photo, they resemble makeshift weapons. The

record thus contains some evidence to support a finding that Mr. Lowder

possessed unauthorized items intended for use as weapons, and this remains

true even if, as Mr. Lowder alleges, two of the items consisted of only plastic.

Though Mr. Lowder told the hearing officer that he never intended to use these

items as weapons, intent isn’t an element of the charged disciplinary offense.1

Even if it was, the hearing officer was not required to credit Mr. Lowder’s

statement over his own assessment of the items or that of other correctional

staff. Therefore, the claim that the hearing officer had insufficient evidence to

find him guilty is not a basis for habeas relief.

       Mr. Lowder argues that he wasn’t allowed to present the confiscated items

at the hearing. “[T]he inmate facing disciplinary proceedings should be allowed

to call witnesses and present documentary evidence.” Wolff v. McDonnell, 418

U.S. 539, 566 (1974). However, “[p]rison officials must have the necessary

discretion to keep the hearing within reasonable limits and to refuse to call

witnesses that may create a risk of reprisal or undermine authority, as well as

to limit access to other inmates to collect statements or to compile other




       1 The appendix listing and defining disciplinary offenses for the Indiana Department of

Correction is available at https://www.in.gov/idoc/files/ADP-Attachment-I-Offenses-3-1-
2020.pdf.


                                               2
USDC IN/ND case 3:19-cv-01116-RLM-MGG document 10 filed 11/20/20 page 3 of 5


documentary evidence.” Id. “[P]rison disciplinary officials need not permit the

presentation of irrelevant or repetitive evidence in order to afford prisoners due

process in disciplinary proceedings.” Scruggs v. Jordan, 485 F.3d 934, 939–40

(7th Cir. 2007). The administrative record included a photograph of the

confiscated items that was of reasonable quality, and Mr. Lowder doesn’t explain

how the confiscated items themselves would have assisted him in arguing his

case at the hearing or why he thinks they would have changed the hearing

officer’s assessment of items. Presenting the confiscated items would have been

repetitive and wouldn’t have affected the outcome of the hearing. See Jones v.

Cross, 637 F.3d 841, 846 (7th Cir. 2011) (applying harmless error analysis to a

prison disciplinary proceeding); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir.

2003) (same).

      Mr. Lowder also argues that he should have been allowed to present the

confiscated items as exculpatory evidence. The court of appeals has held that

”the rule of Brady v. Maryland, 373 U.S. 83 (1963), requiring the disclosure of

material exculpatory evidence, applies to prison disciplinary proceedings.” Piggie

v. Cotton, 344 F.3d at 678. There is no debate that correctional staff disclosed

the confiscated items to Mr. Lowder. It’s unclear how the confiscated items were

exculpatory given that they look like makeshift weapons. It’s also unclear how

they constituted material evidence given the photograph’s availability. Therefore,

the claim that the hearing officer did not allow the presentation of the confiscated

items is not a basis for habeas relief.




                                          3
USDC IN/ND case 3:19-cv-01116-RLM-MGG document 10 filed 11/20/20 page 4 of 5


         Mr. Lowder argues that he is entitled to habeas relief because the hearing

officer didn’t provide a written explanation of his decision that included the

evidence upon which he relied. Procedural due process requires a “written

statement by the factfinders as to the evidence relied on and reasons for the

disciplinary action.” Wolff v. McDonnell, 418 U.S. at 564. “A prison disciplinary

committee is required to give a brief statement of the evidentiary basis for its

decision to administer discipline, so that a reviewing court, parole authorities,

etc. can determine whether the evidence before the committee was adequate to

support its findings concerning the nature and gravity of the prisoner’s

misconduct.” Saenz v. Young, 811 F.2d 1172, 1174 (7th Cir. 1987). The hearing

officer fulfilled his obligation to provide a written explanation by indicating that

he relied on the conduct report and the photograph of the confiscated items in

reaching his decision. The claim that the hearing officer provided an inadequate

written explanation isn’t a basis for habeas relief.

         Because Mr. Lowder hasn’t asserted a valid claim for habeas relief, the

habeas petition is denied. If Mr. Lowder wants to appeal this decision, he doesn’t

need a certificate of appealability because he is challenging a prison disciplinary

proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). He

can’t proceed in forma pauperis on appeal because the court finds pursuant to

28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good

faith.

         For these reasons, the court:

         (1) DENIES the habeas corpus petition (ECF 1);



                                          4
USDC IN/ND case 3:19-cv-01116-RLM-MGG document 10 filed 11/20/20 page 5 of 5


      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Curt Lowder leave to proceed in forma pauperis on appeal.

      SO ORDERED on November 20, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      5
